DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The structure shown in illustrated in Fig 15 of the instant application appears allowable.
If claim 4 were to depend on claim 33, then it would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) (e.g., removing the contact limitation), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Newly submitted claims 40-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: method claims were not elected and were cancelled from claims in response to restriction requirement mailed on 11/27/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
Claim terms are understood as illustrated below:

    PNG
    media_image1.png
    461
    1061
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments have been fully considered.
Re: a wiper and/or a scraper in contact with the bottom surface of the reservoir tank, the wiper and/or the scraper adapted to remove debris from the bottom surface
	Applicant argues that wiper cited in the prior office action is a doctor blade that would not contact the bottom surface as claimed. 
Examiner agrees and the relevant rejections are withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
Re: a sensor configured to detect debris within the one or more forming materials within
the reservoir tank
	Applicant argues that Kuijpers' “power sensor 32 is designed to sense the amount of power the pump unit 16a is consuming, and the pressure sensor 31 is designed to measure pressure changes due to clogging of the filter unit 16b… the power sensor 32 and the pressure sensor 31 are not configured to detect debris within the one or more forming materials within the reservoir tank as required by amended claim 1” (Remarks, Top of Pg. 19)
	Examiner agrees with Applicant’s description of Kuijpers’s sensors, however, disagrees with the conclusion that this is not a sensor configured to detect debris within the one or more forming materials within the reservoir tank as required by amended claim 1.
	If a filter is clogged and this is sensed, then this encompasses sensing debris. In Kuijpers’s device, the filter performs the function of filtering the forming materials contained in the reservoir. Thus, when the sensors of Kuijpers detect the filter is clogging, this would be a detection of debris within the forming materials contained in the reservoir. The claim requires a sensor that can detect debris. Kujipers teaches a sensor that can detect debris irrespective of nomenclature.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In reference to claim 44-49, claim 44 occurs twice. Thus, claims 44-49 should be claims 45-50.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33-39, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claims 31, 33, and 45, the limitation that the wiper and/or the scraper is configured to contact the bottom surface of the reservoir tank was not taught by the written description or illustrated in the drawings. 
Note: Claims 34-39 are also rejected by virtue of their dependence on claim 33.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 8-9, 11-14, 15, 27, 32, 44, and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US 20180370136 A1) and further in view of Kuijpers (US 20180200948 A1).
	In reference to claim 1, 11, 14, 46, Stadlmann discloses a three-dimensional printing system (Fig. 1), comprising:

    PNG
    media_image2.png
    599
    1012
    media_image2.png
    Greyscale

a reservoir tank including a bottom portion with a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank for storing one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (Fig 1, 2, and 16 at element 4 and 15, annotated portion shown above; and “bottom 15, 25 (FIGS. 2 and 17) can be fastened, which is at least partially transparent, for example made of Plexiglass, acrylic glass or float glass, to actinic radiation for curing the photosensitive substance” [P0078]);
wherein the reservoir tank and the volume of forming material contained in the reservoir inner volume is removable and replaceable as a single unit (“cartridge unit (10) that can be positioned on the support unit and removed therefrom” [Abstract]);
wherein the reservoir tank has a bottom surface comprising a hydrophobic membrane and at least one side wall defining a reservoir inner volume (the “casing may have a single-piece design, for example, but may also be composed of two or more components. The basic geometry of the casing 14, 141-144 may have any arbitrary geometric configuration, depending on the desired field of application, surrounding an interior space 140” [P0077]
“interior space may be formed predominantly, and preferably entirely, by the receiving space. The reference surface is located either on the bottom (or the cover surface) of the receiving space or is defined by a suitable surface in the receiving space, for example a membrane” [P0021].

    PNG
    media_image3.png
    746
    651
    media_image3.png
    Greyscale

(element 14 in Fig 2 would also correspond to interior space 140; see Fig 14)
Thus, Stadlmann recognizes that a membrane may be used to line the tank.)
a projector to project electromagnetic radiation that includes the defined range of wavelengths towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (Fig 1, 2, and 16 at element 8, annotated portion shown above);
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform configured to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (Fig 1, Fig. 16 and “lifting off the support (FIG. 16d ),” [P0080]);
	Stadlmann recognizes that contamination is a problem in the field of stereolithography [P0012], but does not disclose wherein the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that when large particles are in the resin they cause defects (P0015) and that these large particles can be removed by a filter (P0015 and P0057). Furthermore, Kuijpers discloses both a sensor for monitoring the filter (P0015) and a health monitor (P0054) either or both the filter sensor and/or health monitor would read on the claimed sensor. 
The combination would be achievable by integrating the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor.
For example, Stadlmann could be combined with Kujipers by joining feed lines 15 and 17 shown in Kujipers Fig 1 to elements 145 of Stadlmann’s Fig 14c to integrate the system of Kujipers with Stadlmann, however, other means of integration other than bodily incorporation would also be possible. For example, the filter of Kujipers could be integrated into the Stadlmann cartridge itself.

    PNG
    media_image4.png
    356
    387
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    497
    823
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials.
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor in order to reduce the occurrence of damage to the part as suggested by Kuijpers, and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2 and 12-13, the cited prior art discloses the system of claim 1.
Stadlmann further discloses wherein the projector is controlled to project electromagnetic radiation only in a range of wavelengths that consists of blue and ultraviolet light (“UV” [P0055]. UV encompasses the claimed wavelengths).
	In reference to claim 3, the cited prior art discloses the system of claim 1.
Kuijpers discloses that a radiation source for systems for three-dimensional printing can comprise “a 4K beamer or DLP beamer” (P0017). A 4k DLP beamer encompasses a micromirror device chip having a resolution of 1200 pixels X 800 pixels -- 4k refers to about 4000x2000 pixels which necessarily includes 1200x800 pixels.
The combination would be achievable by integrating the Kuijpers projector into the system.
Kuijpers further explains that the use of a projector having a sufficient size to irradiate the entire build frame is advantageous (P0060).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the projector further comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers projector into the system in order to provide the benefit of doing so as taught by Kuijpers (e.g., see P0060); and/or to achieve the simple substitution of one known element for another to obtain predictable results.
In reference to claim 5, the cited prior art discloses the system of claim 1.
Stadlmann further discloses wherein the drum assembly of the reservoir tank further comprises a top drum assembly, a base assembly, and a middle layer interposed between the top drum assembly and the base assembly (Fig 2, shown below);


    PNG
    media_image3.png
    746
    651
    media_image3.png
    Greyscale

In reference to claim 6 and 8, the cited prior art discloses the system of claim 5.
Stadlmann further discloses wherein the middle layer is comprised of a self-lubricating material; wherein the middle layer is a film that prevents bubbles from forming in the forming material stored within the reservoir tank ( “jacket portion of the cartridge can be composed of a film tube (such as FEP or PTFE film)” [P0020]).
In reference to claim 9, the cited prior art discloses the system of claim 1.
Stadlmann further discloses wherein the top drum assembly is a single use assembly to contain forming materials for a single printing session (Stadlmann discloses the same structure as claimed and thus meets the claim. Claims to a structure (e.g., system, apparatus, etc.) must be distinguished by their structure, not intended use)).
	In reference to claim 15, the cited prior art discloses the system of claim 1.
Stadlmann further discloses a controller including at least one processor and at least one nontransitory processor readable medium that stores at least one of processor-executable instructions and data, which when executed by the at least one processor, cause the at least one processor to iteratively; cause the projector to project spatial pattern of the electromagnetic radiation into the reservoir tank to form each of respective additional section of the solid object; and cause the lifting platform to move away from the bottom of the reservoir tank as each of respective additional section of the solid object is formed (“control unit 9, for example a control computer, controls the movement of the units 75, 76, 81, 82, and the sequences of the manufacturing process” [P0058]. Stadlmann description of how the control unit controls the system, while worded differently, is the same as the claimed controller.)
	In reference to claim 27, the cited prior art discloses the system of claim 1.
Stadlmann further discloses a passive hinge coupled to the reservoir that enables the reservoir tank to be tilted lifted upward and returned to an initial position by the movement of the lifting platform during one or more printing cycles of the system (“tilting or inverting the cartridge” [P0094], which implies the presence of a hinge.).
In reference to claim 32, the cited prior art discloses the system of claim 1.
Stadlmann further discloses the reservoir tank comprises a single-use drum assembly having a protective seal to enclose the one or more forming materials inside the reservoir tank (“casing may comprise sealing elements for sealing the opening” [P0026]; and “bottom side 110 of the capsule 101, at least in some regions, is formed of a material that is easy to perforate, such as a film” [P0064]).
In reference to claim 44, the cited prior art discloses the system of claim 1.
Kujipers further discloses wherein the sensor includes at least one of an optical sensor, capacitive sensor, magnetic sensor, and resistive sensor (“displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement” [P0057])
In reference to claim 47, the cited prior art discloses the system of claim 46.
Stadlmann further discloses wherein the reservoir tank includes a seal that must be broken before first use (“bottom side 110 of the capsule 101, at least in some regions, is formed of a material that is easy to perforate, such as a film” [P0064])
In reference to claim 48, the cited prior art discloses the system of claim 46.
Stadlmann further discloses wherein the reservoir tank is a single use reservoir containing forming materials for a single printing session (“bottom side 110 of the capsule 101, at least in some regions, is formed of a material that is easy to perforate, such as a film” [P0064])
In reference to claim 49, the cited prior art discloses the system of claim 46.
Stadlmann further discloses a handle coupled to an outer surface of the reservoir tank adapted to be grasped by a user when removing the reservoir tank and the forming materials contained in the reservoir inner volume as a single unit (“cartridge reinforcement part 17 may also be configured so as to be easily pulled from the cartridge system 10, which can be achieved by way of a handle” [P0061])
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US20180370136A1) and further in view of Kuijpers (US 20180200948 A1) and further in view of Yaling (US 20160303795 A1).
	In reference to claim 4, the cited prior art discloses the system of claim 1.
Stadlmann further discloses that  the “casing may have a single-piece design, for example, but may also be composed of two or more components. The basic geometry of the casing 14, 141-144 may have any arbitrary geometric configuration, depending on the desired field of application, surrounding an interior space 140” [P0077]
“interior space may be formed predominantly, and preferably entirely, by the receiving space. The reference surface is located either on the bottom (or the cover surface) of the receiving space or is defined by a suitable surface in the receiving space, for example a membrane” [P0021].

    PNG
    media_image3.png
    746
    651
    media_image3.png
    Greyscale

(element 14 in Fig 2 would also correspond to interior space 140; see Fig 14)
Thus, Stadlmann recognizes that a membrane may be used to line the tank, but does not specifically teach that the membrane is stretched. 
Kikuchi also discloses wherein the reservoir tank further comprises a top drum assembly (“frame body 28” [P0032]) a base assembly (“a translucent plate 24” [P0031]), and a membrane interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures 1-2 show the middle layer is located between top and bottom assemblies) wherein the membrane is comprised of a hydrophobic membrane (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015].)
Kikuchi notes that the membrane should be restored to an original flat state after printing a part [0049], but Kikuchi does not specify that the hydrophobic membrane layer is stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir, however, also does not specifically teach that the membrane is stretched. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, substrates for SLA/DLP 3d printing ([0004] and  see Fig 5B, shown below), Yaling discloses that by stretching a layer between a top stretcher wall of a drum assembly and an inner wall of a bottom portion, a layer can be maintained in a flat configuration (“a film tightening mechanism 150 may be optionally provided to stretch the film 102, thereby creating tension in the film 102 and keeping the film 102 substantially flat without ripples. The tightening mechanism 150 is preferably incorporated into the reservoir 108. For example, the tightening mechanism 150 may include a round shaped reservoir equipped with an equiaxial stretching mechanism, as seen in FIGS. 6A and 6B. Film 102 may be put inside a film holder that includes two parts 600 and 602 with an elastic gasket in between. The film holder 600 and 602 may be compressed by a cover cap 604 that has an internal thread and a base 606 of reservoir that has a corresponding external thread… the film 102 may be stretched under the force of the extruded cylinder and to form a flat state, that is a substantially flat surface without ripples” [0038]. 
Also see Fig 6A-B in view of Fig 5B, copied below, which shows that the film 102 and drum assembly 150 of Yaling is analogous to the drum assembly having a hydrophobic membrane stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank as claimed. Elements 600 and 602 are described as being compressible and could also be considered part of the membrane since they would necessarily provide retention of the resin in the receptacle. For the purpose of the rejection, the membrane is considered to comprise elements 600, 102, and 602 and the top stretcher wall is 604).

    PNG
    media_image6.png
    352
    542
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    613
    845
    media_image7.png
    Greyscale

The combination would be achievable by integrating the structure for retaining the membrane of Yaling including the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. Kikuchi requires that the membrane has a flat shape between objects. Thus, using Yaling to stretch and flatten the membrane would not cause the combination to fail.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. 
 A person having ordinary skill in the art would have been specifically motivated to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape since Kikuchi requires that the membrane has a flat shape between objects; and in order to combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US20180370136A1) and further in view of Kuijpers (US 20180200948 A1) and further in view of Syao (US 20150064298 A1).
	In reference to claim 28, the cited prior art discloses the system of claim 1.
Stadlmann further discloses “tilting or inverting the cartridge” [P0094], which implies the presence of a hinge. 
Stadlmann does not teach that the tilting is performed using a motor and feedback control.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system and method for three-dimensional printing, Syao teaches a similar apparatus (Fig 1) and suggests tilting the tank (see Fig 2-8) “In order to preserve printed fine structure, especially when the cured area is large, or the printed object is mechanically weak” [P0009]
The combination would be achievable by integrating tilting means as taught by Syao in to the system.
The tilting means of Syao includes a passive hinge coupled to the reservoir that enables the reservoir tank to be lifted upward and returned to an initial position by the movement of the lifting platform during one or more printing cycles of the system (Fig 2-8).
a motor coupled to the reservoir tank and configured to lift the reservoir tank upward and to return the reservoir tank to an initial position during one or more printing cycles of the system (“Active peeling action has been done by an actuator to tilt a non-flexible resin tank downward” [P0009] is recognized by Syao as an art recognized alternative to using a passive hinge. A motor is an obvious species in the genus of actuator.
Also, see “the tank 2 a partially moves upward freely relative to the supporting body 6 a around the anchored portion 24 a.” [P0052], which explains that the tank would move upward via coupling to the motor due to attachment to the build platform as illustrated in Fig 2B);
feedback system configured to obtain an accurate position of the reservoir tank so that the reservoir tank tilts into a same location during one or more printing cycles of the system the feedback system comprises of one or more sensors or one or more servo motors (“sensor 14 (e.g., a dynamometer) installed on the supporting body 6 a underneath the transparent bottom plate 20 a can monitor separation force in real time and feed the measurement back to a computer algorithm for adaptive lifting height and speed. Equipped with the adaptive lifting mechanism, printing process is faster and more reliable” [P0053]. In other words, Syao applied feedback system for the same purpose as claimed when the tank would be coupled to the motor due to attachment to the build platform as illustrated in Fig 2B)
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system wherein the reservoir tank is configured to tilt in relation to the lifting platform in order to separate a cured portion of the one or more forming materials from the bottom surface of the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to integrating tilting means as taught by Syao in to the system “In order to preserve printed fine structure, especially when the cured area is large, or the printed object is mechanically weak” [P0009]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht (US 20170246797 A1)  in view of Gruber (US 20160279869 A1).
In reference to claim 33, Lambrecht discloses a three-dimensional printing system (“stereolithography apparatus” [Abstract], See Fig 1-5, portion shown below), comprising:

    PNG
    media_image8.png
    888
    769
    media_image8.png
    Greyscale

a volume of forming materials contained in the reservoir inner volume and in contact with the bottom surface, the forming materials responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (“fluid material curable by radiation” [Abstract]. See Fig 1-5); 
a projector to project electromagnetic radiation that includes the defined range of wavelengths towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (“irradiation device for selectively irradiating the material arranged in the container” [Abstract]. See Fig 1-5); and 
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform configured to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (“substrate plate, an actuator means for generating a relative movement between the container and the substrate plate” [Abstract]. See Fig 1-5); 
Lambrecht does not teach a wiper as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, system for three-dimensional printing, Gruber teaches a similar apparatus (Fig 1) wherein “doctor blades are moved in a constant distance to the vat bottom along the vat bottom” [P0012].
The combination would be achievable by integrating the blade that moves along the vat bottom of Gruber in to the system.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system to comprise a wiper or scraper configured to remove debris from the bottom surface of the reservoir tank.
A person having ordinary skill in the art would have been specifically motivated to integrate the blade that moves along the vat bottom of Gruber in to the system in order to process highly viscous materials (“Owing to the high viscosity of the material, however, it does not flow by itself back into the exposed region between the lower side of the shaped body part and the vat bottom so that material recesses or “holes” can remain here” [P0049] and “doctor blade arrangement 11 is employed after the build platform has been raised as shown in FIG. 3, and serves the purpose to uniformly distribute the material 6 while setting a given layer thickness in order to balance the material deficit in the region of build platform 5 and to replenish new material if necessary” [P0050]); and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuijpers (US 20180200948 A1).
In reference to claim 1, Kuijpers discloses a three-dimensional printing system (“additive manufacturing device” [P0001]), comprising:

    PNG
    media_image9.png
    418
    821
    media_image9.png
    Greyscale

a reservoir tank including a bottom portion with a bottom surface and at least one side wall, the bottom surface and the at least one side wall which form an interior of the reservoir tank for storing one or more forming materials that are responsive to electromagnetic radiation of a defined range of wavelengths to form a solid material (Fig 1 at and above element 8);
a projector to project electromagnetic radiation that includes the defined range of wavelengths towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (Fig 1 element 10);
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform configured to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (Fig 1 element 9);
a sensor configured to detect debris within the one or more forming materials within the reservoir tank ( Kuijpers discloses that when large particles are in the resin they cause defects [P0015] and that these large particles can be removed by a filter [P0015 and P0057]. Furthermore, Kuijpers discloses both a sensor for monitoring the filter (P0015) and a health monitor [P0054] either or both the filter sensor and/or health monitor would read on the claimed sensor. 
	Specifically, the pressure sensor 31 is designed to measure pressure changes due to clogging of the filter unit 16b [P0057] and “it would also be possible to warn the operator of a too high a pollution of the pump unit” [P0058].
	If a pump or filter is polluted or clogged and this is sensed, then this is a sensing of debris. In Kuijpers’ device, the filter performs the function of filtering the forming materials contained in the reservoir. Thus, when the sensors of Kuijpers detect the filter is clogging, this would be a detection of debris within the forming materials contained in the reservoir. The claim requires a sensor that can detect debris. Kujipers teaches a sensor that can detect debris.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744